                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SAMUEL LOVE,                                        Case No. 5:20-cv-02072-EJD
                                                        Plaintiff,                           ORDER DENYING MOTION FOR
                                   9
                                                                                             RECONSIDERATION
                                                 v.
                                  10

                                  11     DONG NGUYEN, et al.,                                Re: Dkt. No. 23
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Samuel Love moves for reconsideration of the Court’s June 22, 2021 order

                                  15   dismissing the action for failure to prosecute. Dkt. No. 23. For the following reasons, the Court

                                  16   DENIES the motion.

                                  17          Love filed the present action on March 25, 2020 and the summons return on June 10, 2020.

                                  18   Dkt. Nos. 1, 12. He took no further action while the case remained pending. On June 14, 2021,

                                  19   the Court issued an order to show cause why this action should not be dismissed for failure to

                                  20   prosecute and ordered Love to file a written response by June 21, 2021. Dkt. No. 19. The Court

                                  21   advised Love that if he failed to file a written response by June 21 as ordered, the Court would

                                  22   dismiss the action with prejudice. Id. at 1. Plaintiff did not file a written response by the June 21

                                  23   deadline. Accordingly, the Court dismissed the action on June 22, 2021. Dkt. No. 20. After the

                                  24   Court issued its order of dismissal, Love filed a show cause response. Dkt. No. 21. Judgment

                                  25   issued on June 23, 2021. Dkt. No. 22.

                                  26          On June 28, 2021, Love filed the motion for reconsideration now before the Court. Dkt.

                                  27   No. 23. Love states that his motion is made pursuant to “Local Rule 303(c) regarding an Order

                                  28   Case No.: 5:20-cv-02072-EJD
                                       ORDER DENYING MOT. FOR RECON.
                                                                                         1
                                   1   entered by a Magistrate Judge.” Id. at 1. Notwithstanding the fact that the order of dismissal was

                                   2   not entered by a Magistrate Judge, “Local Rule 303(c)” does not exist. The Court therefore

                                   3   construes the motion as one brought pursuant to Civil Local Rule 7-9.

                                   4          Love’s motion for reconsideration is procedurally improper for multiple reasons. First,

                                   5   Civil Local Rule 7-9(a) states that “[n]o party may notice a motion for reconsideration without

                                   6   first obtaining leave of Court to file the motion.” Love did not seek leave from the Court to file

                                   7   his motion. Additionally, Civil Local Rule 7-9(a) states that such a request must be made

                                   8   “[b]efore the entry of a judgment adjudicating all of the claims and the rights and liabilities of all

                                   9   the parties in a case . . . .” Judgment has already been entered. Dkt. No. 22.

                                  10          Even if Love had sought and received leave to file his motion for reconsideration, and even

                                  11   if judgment had not already been entered, his motion did not demonstrate (a) that a material

                                  12   difference in fact or law exists from that which was presented to the Court before it issued the
Northern District of California
 United States District Court




                                  13   order of dismissal, (b) the emergence of new material facts or a change of law that occurred after

                                  14   the Court dismissed the action, or (c) a manifest failure by the Court to consider material facts or

                                  15   dispositive legal arguments which were presented to the Court before it issued its order. Civ. L.R.

                                  16   7-9(b). Absent a showing of one of those three things, “a motion for reconsideration should not be

                                  17   granted, absent highly unusual circumstances.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir.

                                  18   2003) (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)).

                                  19   Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of finality and

                                  20   conservation of judicial resources.” Id. (citation and internal quotation marks omitted).

                                  21          Love’s motion regurgitates his show cause response, which consists of a long recitation of

                                  22   email exchanges with and complaints about opposing counsel. Dkt. No. 23. But nothing in his

                                  23   motion explains why, if defense counsel did indeed refuse to participate in the General Order 56

                                  24   process, Love did not seek relief from the Court as General Order 56 expressly permits. General

                                  25   Order 56 § 3 (“Requests . . . to enforce any of the requirements of this Order may be made . . . by

                                  26   filing a Motion for Administrative Relief under Civil Local Rule 7-11.”). The fact remains that

                                  27   Love took no action before the Court for over a year, and he did so only after it was too late.

                                  28   Case No.: 5:20-cv-02072-EJD
                                       ORDER DENYING MOT. FOR RECON.
                                                                                          2
                                   1          Love provides no legal authority to support his position for reconsideration. He was on

                                   2   notice that a failure to file a show cause response by the June 21 deadline would result in

                                   3   dismissal. Dkt. No. 19. Love claims that he was unable to meet the June 21 deadline “due to

                                   4   technical issue[s],” Dkt. No. 23 at 4, but the Court observes that his attorneys—including the one

                                   5   who filed Love’s show cause response and the motion for reconsideration—were able to submit

                                   6   multiple filings on June 21 in other cases without any apparent issue. See Johnson v. Lau, No.

                                   7   5:21-cv-01401-EJD, Dkt. No. 17 (N.D. Cal. June 21, 2021) (administrative motion for relief

                                   8   requesting order compelling defendant to comply with General Order 56, filed by attorney

                                   9   Prathima Price); Whitaker v. Oak and Fort Enter. (U.S.), Inc., No. 5:21-cv-00068-EJD, Dkt. No.

                                  10   16 (N.D. Cal. June 21, 2021) (notice of appearance); Johnson v. Camino Grp. 3 LLC, No. 5:21-cv-

                                  11   03547-EJD, Dkt. No. 11 (N.D. Cal. June 21, 2021) (summons return); Johnson v. Truckee’s Post,

                                  12   LLC, No. 5:21-cv-04696-EJD, Dkt. Nos. 1, 2, 3 (N.D. Cal. June 21, 2021) (complaint, certificate
Northern District of California
 United States District Court




                                  13   of interested entities, and proposed summons); Johnson v. Sanna Assocs. LLC, No. 5:21-cv-

                                  14   04705-EJD, Dkt. Nos. 1, 2, 3 (N.D. Cal. June 21, 2021) (same).

                                  15          Accordingly, the Court finds that no basis exists for reconsidering its prior order and

                                  16   therefore DENIES the motion. Love’s alternative request to stay the Court’s order for 30 days “to

                                  17   allow Plaintiff the opportunity to bring a motion for permission to certify the order for immediate

                                  18   appeal pursuant to 28 U.S.C. § 1292(b),” Dkt. No. 23 at 4, is moot in view of the issued judgment.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 30, 2021

                                  21

                                  22
                                                                                                    EDWARD J. DAVILA
                                  23                                                                United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:20-cv-02072-EJD
                                       ORDER DENYING MOT. FOR RECON.
                                                                                         3
